UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4974



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KENNETH O. LANGLEY,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern. Louise W. Flanagan, Chief
District Judge. (CR-04-73)


Submitted:   October 31, 2006            Decided:   November 21, 2006


Before TRAXLER, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David B. Betts, Columbia, South     Carolina, for Appellant. Frank
DeArmon Whitney, United States      Attorney, Anne Margaret Hayes,
Assistant United States Attorney,   Kimberly Ann Moore, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh,    North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Kenneth O. Langley appeals his conviction and sentence

following a guilty plea to conspiracy to possess with intent to

distribute more than fifty grams of cocaine base, in violation of

18 U.S.C. §§ 841(a)(1) and 846 (2000).              Langley’s attorney on

appeal has filed a brief pursuant to Anders v. California, 386 U.S.

738 (1967), stating that there are no meritorious issues for

appeal, but raising as potential issues whether the district court

complied with Fed. R. Crim. P. 11 and whether the district court

erred in considering a prior uncounseled conviction in determining

Langley’s   criminal      history   points.      Langley    filed    a   pro   se

supplemental brief.       Finding no reversible error, we affirm.

            First, counsel raises the issue of whether the district

court fully complied with Rule 11, but identifies no error in the

Rule 11 proceeding and concludes that there was full compliance

with the Rule.       After a thorough review of the record, we similarly

find that the district court complied with the requirements of Rule

11.

            Next, counsel questions whether the district court erred

in considering a prior uncounseled misdemeanor plea conviction that

resulted    in   a    thirty-day    suspended    sentence    in     calculating

Langley’s criminal history points.            A defendant may challenge at

sentencing the validity of a prior conviction on the ground that he

was denied counsel.        Custis v. United States, 511 U.S. 485, 495


                                     - 2 -
(1994).   However, he bears the burden of showing that the prior

conviction is invalid.        United States v. Jones, 977 F.2d 105, 110-

11 (4th Cir. 1992).      Langley had to overcome the presumption that

the state court informed him of his right to counsel as it was

required by statute to do and that, if he was not represented, it

was because he waived his right to counsel.                  See Parke v. Raley,

506 U.S. 20, 28-34 (1992).           We find the district court did not err

in finding Langley failed to overcome the presumption that the

state court informed him of his right to counsel.                  Thus, the court

did not err by considering the prior conviction in calculating

Langley’s criminal history.

              We find Langley’s claims in his pro se supplemental brief

to be without merit.         In accordance with Anders, we have reviewed

the entire record in this case and have found no meritorious issues

for appeal. We therefore affirm Langley’s conviction and sentence.

This court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further review.      If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may    move   in    this    court    for   leave    to    withdraw   from

representation.      Counsel’s motion must state that a copy thereof

was served on the client.         We dispense with oral argument because

the   facts    and   legal contentions are adequately presented in the




                                       - 3 -
materials   before   the   court   and     argument   would   not   aid   the

decisional process.


                                                                    AFFIRMED




                                   - 4 -